 


109 HR 4724 IH: Oil Spill Prevention Act of 2005
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4724 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Inslee (for himself and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish requirements with respect to the transfer of oil to or from an onshore or offshore facility, or a vessel with a capacity of over 250 barrels in United States waters, and for other purposes. 
 
 
1.Short title This Act may be cited as the Oil Spill Prevention Act of 2005. 
2.Requirements for transfer of oil to or from certain facilities and vessels The owner or operator of a tank vessel may not contract or agree to transfer oil to or from an onshore or offshore facility, or a vessel with a capacity over 250 barrels in United States waters, unless— 
(1)a person in charge of the operations who meets the qualifications required by section 155.710 of title 33, Code of Federal Regulations, conducts and oversees the operation on the barge; and 
(2)at least one other person who meets the qualifications of a tankerman-assistant under part 13 of title 46, Code of Federal Regulations, is on board to maintain an oil spill watch during the transfer. 
3.Requirement to deploy boom Any person or facility conducting vessel refueling and bunkering operations, or the lightering of petroleum products, and any person or facility transferring low flammability fuel oil between an onshore or offshore facility and a vessel with an oil capacity of over 250 barrels, shall deploy a boom prior to the transfer of low flammability fuel oil that provides a completely contained area around the vessel that meets standards adopted by the Coast Guard by rule. 
4.Overfill control panel requirement Any person or facility conducting vessel refueling or bunkering operations, and any person or facility transferring fuel oil between an onshore or offshore facility and a tank barge fitted with a cargo tank liquid overfill protection system complying with section 39.20-9(b) of title 46, Code of Federal Regulations, as the only means of overfill protection must have an overfill control panel on the dock capable or receiving an alarm and shutdown signal from the cargo tank overfill sensor system. 
5.Requirement to provide annual documentation of any repair or alterations to a cargo tank liquid overfill protection system The owner or operator of a tank vessel shall provide annual documentation of any repair or alterations to a cargo tank liquid overfill protection system to the Coast Guard Office of Marine Inspection. 
6.Requirement to provide a plan of operations for evening and nighttime refueling operations Any person or facility conducting vessel refueling and bunkering operations, or the lightering of petroleum products, and any person or facility transferring low flammability fuel oil between an onshore or offshore facility and a vessel with an oil capacity of over 250 barrels, shall submit a plan of operations to the Coast Guard prior to commencement of any refueling operations to be conducted during evening or nighttime hours. 
 
